Citation Nr: 0500007	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  99-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
problems, to include vasomotor rhinitis, rhinosinusitis, 
sinus congestion, headaches (upper respiratory problems and 
headaches), claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for blackouts, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
problems, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for sore joints, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for 
forgetfulness/memory loss (memory loss), claimed as due to an 
undiagnosed illness.

8.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

9.  Entitlement to service connection for loss of sleep, 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for recurring fevers, 
claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for right shoulder 
strain.

12.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

13.  Entitlement to an effective date prior to July 20, 1995, 
for service connection for lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from January to September 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claims of service 
connection for upper respiratory problems and headaches, 
muscle aches, fatigue, blackouts, gastrointestinal problems, 
sore joints, loss of sleep, memory loss, hair loss and 
recurring fevers, all asserted as secondary to undiagnosed 
illness related to his service in the Southwest Asia theater 
of operations during the Persian Gulf War, as well as right 
shoulder sprain.  In that same rating action, the RO granted 
service connection for lumbosacral strain and assigned an 
initial 10 percent evaluation, effective July 20, 1995.  The 
veteran perfected a timely appeal of this determination to 
the Board, to include a challenge to both the evaluation 
assigned for the veteran's service-connected lumbosacral 
strain and the effective date of service connection for that 
disability.

Because the veteran has disagreed with the initial rating 
assigned for his lumbosacral strain, the Board has 
recharacterized the claim as reflected on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In September 2004, the veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge (formerly 
known as a Member of the Board) at the local VA office.  
During the hearing, the veteran asserted a claim of service 
connection for hearing loss.  To date, this issue has not 
been considered by VA and it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, for various reasons, each of the issues must be 
remanded for further action.

In September 2004, the veteran submitted, directly to the 
Board, medical evidence pertinent to this appeal.  Because 
this evidence was not previously of record and bears directly 
on the issues certified for appeal, as explained by the 
undersigned Veterans Law Judge at the hearing, this evidence 
must initially be considered by the RO, and thus this case 
must be remanded.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The VCAA is liberalizing law is applicable to the veteran's 
claims because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).  

To date, VA has not sent the veteran any sort of notification 
of the VCAA and the effect it had on his appeal.  The Board 
thus finds that the case must also be remanded to give the RO 
the opportunity to send the veteran a letter that informs him 
of the VCAA and its notification provisions.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Indeed, the Board 
notes that during the hearing the undersigned Veterans Law 
Judge advised the veteran of the enactment of the VCAA and 
explained that that Act specifically eliminated of the 
requirement that a veteran had the burden of submitting a 
well-grounded claim.

In this regard, the Board reiterates that the VCAA and its 
implementing regulations include notification provisions.  As 
part of the notice, VA must specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  As such, a VCAA letter 
must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Accordingly, on remand, the RO must send the veteran a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that he provide any evidence in his 
possession that pertains to his claims.

As part of the notice, VA must also notify the veteran that, 
effective November 9, 2001, 38 C.F.R. § 3.317 was amended to 
extend the presumptive period for diseases claimed as 
secondary to undiagnosed illness to December 31, 2006.  See 
66 Fed. Reg. 56614 (Nov. 9, 2001).  

As part of the notice, the Board further observes that, 
effective September 26, 2003, substantive changes were made 
to the criteria for evaluating spine disorders.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  These revisions consist 
of a new rating formula encompassing such disabling symptoms 
as pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  To date, the 
veteran has also not been notified of this regulatory change, 
and pursuant to the VCAA, the "VCAA" notice letter should 
advise him of the amended criteria.  In light of the change, 
the Board also finds that VA must afford him another 
examination, which addresses the criteria contained in the 
amended regulation.  For this reason as well, the veteran's 
low back claim must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.  The letter must advise 
him of the criteria for presumptive 
service connection for claims asserted as 
secondary to undiagnosed illness related 
to service in the Persian Gulf during 
Persian Gulf War, as well as the amended 
criteria for evaluating back 
disabilities.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of any 
orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

The examiner should identify all 
orthopedic pathology and express an 
opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm) of 
the veteran's lumbosacral spine.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the spine.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if possible, 
the examiner should state whether the low 
back disability has been productive of 
any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  In addition, 
the examiner should state whether the 
condition is manifested by neurological 
impairment, and if so, identify any 
neurological symptoms and express an 
opinion as to their severity.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


